UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 033-36383 PICO HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) California (State or other Jurisdiction of Incorporation or Organization) 94-2723335 (IRS Employer Identification No.) 875 Prospect Street, Suite 301 La Jolla, California92037 (Address of principal executive offices) (Zip code) Registrant’s Telephone Number, Including Area Code:(858)456-6022 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý On May 7, 2010, the registrant had 22,595,678 shares of common stock, $0.001 par value outstanding. PICO HOLDINGS, INC. FORM 10-Q For the Three Months Ended March 31, 2010 TABLE OF CONTENTS Page No. Part I:Financial Information Item 1: Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 2 Condensed Consolidated Statement Of Shareholders’ Equity for the Three Months Ended March 31, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and the Results of Operations 13 Item 3: Quantitative and Qualitative Disclosure About Market Risk 25 Item 4: Controls and Procedures 25 Part II:Other Information Item 1: Legal Proceedings 25 Item 1A: Risk Factors 26 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3: Defaults Upon Senior Securities 26 Item 4: (Removed and Reserved) 26 Item 5: Other Information 26 Item 6: Exhibits 27 Part I: Financial Information Item I: Condensed Consolidated Financial Statements PICO HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, 2010 (Unaudited) December 31, ASSETS Available for sale investments: Fixed maturities $ $ Equity securities Total available for sale investments Investment in unconsolidated affiliate Total investments Cash and cash equivalents Notes and other receivables, net Reinsurance receivables Real estate and water assets, net Property and equipment, net Net deferred income taxes Federal, foreign and state income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Reserves for unpaid losses and loss adjustment expenses $ $ Deferred compensation Borrowings Other liabilities Total liabilities Commitments and Contingencies (Note 6) Common stock, $.001 par value; authorized 100,000,000 shares, 27,020,473 issued and 22,595,678 outstanding at March 31, 2010, and December 31, 2009 27 27 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (common shares: 4,424,795 in 2010 and 2009) ) ) Total PICO Holdings, Inc. shareholders’ equity Noncontrolling interest in subsidiaries ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 1 PICO HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (In thousands, except per share data) Three Months Ended March 31, 2010 Three Months Ended March 31, 2009 Revenues: Sale of real estate and water assets $ $ Net investment income Net realized gain (loss) on sale and impairment of investments ) Other Total revenues (charges) ) Costs and Expenses: Operating and other costs Impairment loss on real estate and water assets Cost of real estate and water assets sold 81 Depreciation and amortization Interest Total costs and expenses Equity in loss of unconsolidated affiliate ) Loss before income taxes and noncontrolling interest ) ) Benefit for federal, foreign, and state income taxes ) ) Net loss ) ) Net loss attributable to the noncontrolling interests Net loss attributable to PICO Holdings, Inc. $ ) $ ) Net loss per common share – basic and diluted: $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of the condensed consolidated financial statements. 2 PICO HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY - UNAUDITED THREE MONTHS ENDED MARCH 31, 2 (In thousands) Total Comprehensive Loss attributable to PICO Holdings, Inc. Retained Earnings Accumulated Other Comprehensive Income Common Stock Paid-in Capital Treasury Stock, at Cost Non- controlling Interest Beginning balance, January 1, 2010 $ $ $ $
